Name: Commission Regulation (EEC) No 3556/88 of 14 November 1988 amending Regulation (EEC) No 700/88 laying down certain detailes rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan
 Type: Regulation
 Subject Matter: Asia and Oceania;  agricultural activity;  Europe;  trade
 Date Published: nan

 No L 311 /8 Official Journal of the European Communities 17. 11 . 88 COMMISSION REGULATION (EEC) No 3556/88 of 14 November 1988 amending Regulation (EEC) No 700/88 laying down certain detailes rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan and Morocco' ; 2. In Article 4, 'Cyprus, Israel and Jordan is replaced by 'Cyprus, Israel, Jordan and Morocco'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco (J), as amended by Regulation (EEC) No 3551 /88 (2), Whereas the abovementioned Council Regulation (EEC) No 3551 /88 extends to products originating in Morocco the system of prices to be complied with for imports of certain floricultural products originating in Cyprus, Israel and Jordan ; whereas Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan (3) should accordingly be adapted by indicating the products originating in Morocco ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 700/88 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the application of the Additional Protocol to the Cooperation Agreement between the European Economic Community and Morocco. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 382, 31 . 12. 1987, p. 22. (2) See page 1 of this Official Journal . (3 OJ No L 72, 18 . 3 . 1988 , p. 16.